Order entered April 3, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01214-CR

                          ROBERT MONTE PRICHARD, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 204th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F14-00386-Q

                                             ORDER
       The Court REINSTATES the appeal.

       On March 16, 2015, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and entitled to proceed without payment of costs for

the record; (3) counsel Catherine Bernhard requested preparation of the reporter’s record on

September 29, 2014; (4) Marissa Garza is the court reporter who recorded the proceedings; (5)

Ms. Garza’s explanation for the delay in filing the record is her workload; and (6) Ms. Garza

indicated that the earliest date by which she could file the record is April 15, 2015.

       We note the reporter’s record was due in this case by Monday, January 5, 2015, and the

appeal was abated for findings on March 16, 2015. At no time during that period did Ms. Garza
request an extension of time from this Court to file the reporter’s record, nor did she respond to

the Court’s January 6, 2015 letter informing her that the record was overdue. Accordingly, we

ORDER Marissa Garza, now official court reporter of the County Criminal Court No. 4, to file

the complete reporter’s record, including all exhibits admitted into evidence, by MAY 1, 2015.

No further extensions will be granted.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Marissa Garza, official court reporter, County Criminal Court No. 4, and to counsel for all

parties.

                                                    /s/     LANA MYERS
                                                            JUSTICE